DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Application filed on February 1, 2019. Claims 1-20 are pending in the application.

Claim Objections
Claims 3, 10 and 17 objected to because of the following informalities:  The claims end with a semicolon, which should be replaced with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chirca (Pub. No. US 2015/0254225 A1, published Sep. 10, 2015) in view of Padgett et al. (Pub. No. US 2011/0131479 A1, published Jun. 2, 2011) hereinafter Padgett and Stadler (US Patent No. 4,899,276). 

Regarding claim 1, Chirca teaches:
A method implemented by an information handling system that includes a 2memory and a processor (i.e., Computing system 100 generates user interface displays 102 for interaction by user 104 (method implemented by an information handling system). In one embodiment, the user interface displays 102 include forms 106 that have a plurality of fields, for data entry by user 104. Chirca, ¶ 18. System 100, processor 110, data store (memory) 120. Chirca, ¶ 19), the method comprising:  
3analyzing a set of historical form data corresponding to a set of completed 4forms, wherein the set of historical form data comprises information 5indicating a historical order at which a set of fields were completed in the 6set of completed forms;
Chirca teaches that, A user may only need to enter data into a subset of the fields on the form 252. However, the user may often enter data into the same subset of fields in the same order or sequence. Navigation learning system 116 learns this sequence for this form and this user so that form navigation component 114 can automatically navigate the user through the fields in the learned sequence. Chirca, Figs.1A-1C, 2, ¶ 23, 6.  Once relevant information identifier 140 has identified the relevant information, metric calculation component 142 illustratively calculates a metric analyzing form data, wherein the form data comprises information 5indicating a historical order (user’s historical navigation sequence) at which a set of fields were completed in the form6). The probability is indicated by block 192. Component 142 can also calculate the likelihood as indicated by block 194. Component 142 can calculate other metrics as well, and this is indicated by block 196. Chirca, Figs.1A-1C, 2, ¶ 42.
Thus, Chirca teaches analyzing form data where the form data comprises information indicating a historical order at which a set of fields were completed in the form. Chirca implies and suggests analyzing a set of historical form data corresponding to a set of completed forms by disclosing a system for learning the navigation sequence for the form so that the form navigation component can automatically navigate the user through the fields in the learned sequence. Chirca, Abstract, Figs 2, 3A-3B, 4A-B, ¶ 23.  Chirca does not explicitly disclose analyzing a set of historical form data corresponding to a set of completed 4forms. 
However, Padgett teaches in the field related to development of graphical user interface forms. Padgett, ¶ 1. Padgett, which is analogous to the claimed invention because Padgett is directed toward automated form layout based on historical form usage patterns, teaches that A computing device analyzes historical form usage analyzing a set of historical form data corresponding to a set of completed 4forms). Usage characteristics and/or trends are identified for each of the plurality of fields associated with the GUI form within the historical form usage information.  Padgett, abstract, Figs 2, 5-6, ¶ 13, 15, 3, 51-52, 62.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the navigation learning system for learning the form field sequence that a user uses by analyzing form data comprising information 5indicating a historical order at which a set of fields were completed in the form of Chirca to include analyzing a set of historical form data corresponding to a set of completed 4forms of Padgett, with a reasonable expectation of success, in order to enable providing visual cues associated with certain fields and to enable showing a visual representation of the identified usage characteristics and/or trends. Padgett, ¶ 18-19, 13, 15.
7determining, based on the set of historical form data, a current order at 8which to complete a set of incomplete fields included in a current form; and  
As discussed above, Chirca in view of Padgett teaches the set of historical form data. Chirca teaches that, Component 114 then accesses a field map 128 for this user and this form (historical form data), under the present conditions. This is indicated by block 308 in FIG. 4. Chirca, Figs 4A-4B, ¶ 47. Component 114 thus identifies the first field in the form where the cursor is to be placed, when the form is displayed (determining, based on the historical form data, a current order at 8which to complete a set of incomplete fields included in a current form). Component 114 can do this by 
Navigation component 114 then receives a key-based navigation input indicating that the user wishes to switch to a different field. … In response, form navigation component 114 accesses the relevant field map 128 (historical form data), as indicated by block 322, and identifies the highest ranking next field in the given direction, as indicated by block 324. By way of example, it may be that the highest ranking field to which the user normally navigates from e-mail field 258 is the phone number field 264. In that case, form navigation component 114 will navigate the user to the identified field (to phone number field 264) and place the cursor there so that the user can enter data in that field (determining, based on the historical form data, a current order at 8which to complete a set of incomplete fields included in a current form). The application that generates form 252 will receive the updates to field 264. Navigating to field 264 and receiving information is indicated by block 326. As the user performs more key-based navigation steps with respect to form 252, this process continues. This is indicated by block 328 in the flow diagram of FIG. 4. Chirca, Figs. 2, 4A-4B, ¶ 50-52, 46-54.
10displaying the current form and a user interface overlay on a display, 11wherein the user interface overlay indicates the current order at which to 12complete the incomplete fields on the current form. 
displaying the current form and a user interface ). For instance, form 252 can be displayed with the cursor initially placed in e-mail field 258. The user can thus enter data into field 258. Displaying the form with the cursor placed in the initial field and receiving user updates to that field is indicated by block 312 in FIG. 4. Chirca, Figs 4A-4B, ¶ 49, 48-52.
Navigation component 114 then receives a key-based navigation input indicating that the user wishes to switch to a different field. …  In response, form navigation component 114 accesses the relevant field map 128, as indicated by block 322, and identifies the highest ranking next field in the given direction, as indicated by block 324. By way of example, it may be that the highest ranking field to which the user normally navigates from e-mail field 258 is the phone number field 264. In that case, form navigation component 114 will navigate the user to the identified field (to phone number field 264) and place the cursor there so that the user can enter data in that field (displaying the current form and a user interface ). The application that generates form 252 will receive the updates to field 264. Navigating to field 264 and receiving information is indicated by block 326. Chirca, Figs.1A-1C, 2, ¶ 50-52. As the user performs more key-based navigation steps with respect to form 252, this process continues. This is indicated by block 328 in the flow diagram of FIG. 4. Chirca, Figs.1A-1C, 2,4A-4B, ¶ 50-52.

However, Stadler teaches in the field related to data entry systems. Stadler, Col 1:5-20. Stadler, which is analogous to the claimed invention because Sadler is directed toward field-directed screen help, teaches that, According to the present invention, when the user presses the "help" key, a portion of the data entry screen is overwritten with explanatory text that relates to the field that the user is currently entering. The explanatory text may overlay other fields on the screen (user interface overlay) but not the related field area for which help is requested. The explanatory text is surrounded by lines that form a box or "window" and is related to the corresponding input field with a line from the box to the field. This lets the user see the explanatory text in the context of the field. The explanatory text disappears when the user presses any key. Sadler, Fig 2, Col 2:38-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the navigation learning system for learning the form field sequence that a user uses by analyzing form data comprising information 5indicating a historical order at which a set of fields were completed in the form of Chirca to include analyzing a set of historical form data corresponding to a set of completed 4forms of Padgett and the overlay of Stadler, with a reasonable expectation of success, in order to enable providing visual cues associated with certain fields and to enable showing a visual representation of the identified usage 

Regarding claim 5, which depends from claim 1 and recites:
12receiving user input comprising a data entry that completes at least one of 3the set of incomplete fields;  
Chirca in view of Padgett and Stadler teaches the method of claim 1 from which claim 5 depends. Chirca teaches that, Once this is done, component 114 displays the form with the cursor placed in the identified field. For instance, form 252 can be displayed with the cursor initially placed in e-mail field 258. The user can thus enter data into field 258. Displaying the form with the cursor placed in the initial field and receiving user updates to that field (receiving user input comprising a data entry that completes at least one of 3the set of incomplete fields) is indicated by block 312 in FIG. 4. Chirca, Figs 1A-1C, 2, 3A-3B, 4A-4B, ¶ 49, 50-54.
4dynamically determining, based on the user input, a revised order at 5which to complete a revised set of incomplete fields included in the current 6form; and
It should also be noted that, in one embodiment, the tab navigation learning system 116 can be running along with the runtime form navigation component 114. Therefore, as the user is using the given form 252, the navigation learning system 116 can be adjusting the metrics calculated for the various fields on form 252 to account for the user's current, runtime actions with respect to form 252 (dynamically determining, based on the user input, a revised order (updated metric dynamically changes and revises order) at 5which to complete a revised set of incomplete fields included in the current 6form). This is indicated by blocks 330 and 332 in the flow diagram of FIG.4. Chirca, Figs 1A-1C, 2, 3A-3B, 4A-4B, ¶ 53, 54, 51. It can thus be seen that navigation learning system 116 can learn a user's behavior with respect to tab navigation on a particular form and dynamically change the behavior of the tab-based navigation to account for the user's behavior ((dynamically determining, based on the user input, a revised order (updated metric dynamically changes and revises order) at 5which to complete a revised set of incomplete fields included in the current 6form). The information can be learned for both navigation in the forward direction and in the reverse direction, and learning can be done separately, during a learning process, or during runtime, or both. It can also be seen that the user can easily disable both the learning and the automated navigation process. Chirca, Figs 1A-1C, 2, 3A-3B, 4A-4B, ¶ 54, 53.
dynamically modifying the user interface to indicate the revised order at 8which to complete the revised set of incomplete fields.  
In response, form navigation component 114 accesses the relevant field map 128, as indicated by block 322, and identifies the highest ranking next field in the given direction, as indicated by block 324. By way of example, it may be that the highest ranking field to which the user normally navigates from e-mail field 258 is the phone number field 264. In that case, form navigation component 114 will navigate the user to the identified field (to phone number field 264) and place the cursor there (dynamically modifying the user interface to indicate the revised order at 8which to complete the revised set of incomplete fields)so that the user can enter data in that field. The 

Regarding claim 6, which depends from claim 1 and further recites:
12organizing the set of incomplete fields into a set of incomplete field groups 3based on their corresponding field type; and 4displaying the determined order at which to complete the incomplete fields 5as the set of incomplete field groups.  
Chirca in view of Padgett and Stadler teaches the method of claim 1 from which claim 6 depends, including the displaying the determined current order to complete the set of incomplete fields. Chirca does not specifically disclose 12organizing the set of incomplete fields into a set of incomplete field groups 3based on their corresponding field type and 4displaying the determined order at which to complete the incomplete fields 5as the set of incomplete field groups.
However, Padgett teaches that, Further, groupings of form fields may be maintained while changing ordering of fields within a group. Certain fields or groups of fields may be designated as static (e.g., unchanging or locked), while other fields or groups of fields may be dynamic and changeable. Groups of fields may be separated into tabs, such as for either higher-usage or lower-usage fields (organizing the set of incomplete fields into a set of incomplete field groups 3based on their corresponding field type). Additionally, higher-usage fields may be promoted over time and moved further toward either a top or center of a form to improve access to the respective fields, while lesser-used form fields may be migrated to either lower or more peripheral locations on displaying the determined order at which to complete the incomplete fields 5as the set of incomplete field groups). Padgett, Figs 1-6, ¶ 20, 54-62.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the navigation learning system for learning the form field sequence that a user uses by analyzing form data comprising information 5indicating a historical order at which a set of fields were completed in the form of Chirca to include analyzing a set of historical form data corresponding to a set of completed 4forms and organizing the set of incomplete fields into a set of incomplete field groups 3based on their corresponding field type and displaying the determined order at which to complete the incomplete fields 5as the set of incomplete field groups of Padgett and the overlay of Stadler, with a reasonable expectation of success, in order to enable providing visual cues associated with certain fields and to enable showing a visual representation of the identified usage characteristics and/or trends and to improve access to the respective fields, and in order to provide a screen help technique which provides the user with significantly better assistance in making data entries. Padgett, ¶ 18-20, 13, 15. Stadler, Col 2:28-32.

Regarding claim 7, which depends from claim 1 and recites:
Docket No. P201802222US01 Page 22 of 28Atty. Ref. No. 8060determining a current form type corresponding to the current form; 
Chirca in view of Padgett and Stadler teaches the method of claim 1 from which claim 7 depends, including the current form, historical form data, determined order to complete the set of incomplete fields in the current form. Chirca teaches that, Relevant information identifier 140 then accesses other relevant information that can be used in determining a current form type (type of form generated by the particular application) corresponding to the current form). However, if the user has navigated to the present form from a previous form within the application, or within a different application, this can be relevant context information as well. In such circumstances, it may be that the user enters data in a different sequence, or in different fields, depending on how the user arrived at the form. Chirca, Figs 1A-1C, 2, 3A-3B, 4A-4B, ¶ 37, 28-32, 20.
and 3utilizing a subset of the historical form data to determine the order at which 4to complete the set of incomplete fields included in the current form, 5wherein the subset of historical form data corresponds to a subset of the 6completed forms that match the form type.  
Navigation learning system 116 illustratively learns the sequence that user 104 navigates through the fields of each given form, in certain contexts, and generates a set of field maps 128 for the various forms 126 that are presented by applications 124 (utilizing a subset of the historical form data to determine the order (utilize subset of historical form data for each given form in application context, to generate field map to determine the sequence) at which 4to complete the set of incomplete fields included in the current form5. Chirca, Figs 1A-1C, 2, 3A-3B, 4A-4B, ¶ 20, 28.  FIG. 2 shows a more detailed block diagram of navigation learning system 116. In the embodiment shown in (field map for current form in application context to determine sequence at which 4to complete the set of incomplete fields included in the current form5). System 116 can of course include other items 144 as well. Chirca, Figs 1A-1C, 2, 3A-3B, 4A-4B, ¶ 28, 29-32, 37, 20.

Claims 8 and 12-14 recite information handling systems that substantially parallel the methods implemented by an information handling system of claims 1 and 5-7. Therefore, the analysis discussed above with respect to claims 1 and 5-7 also applies to claims 8 and 12-14, respectively. Accordingly, claims 8 and 12-14 are rejected under substantially the same rationale as set forth above with respect to claims 1 and 5-7, respectively.  More specifically, regarding: one or more processors; 3a memory coupled to at least one of the processors; 4a set of computer program instructions stored in the  (i.e., Chirca, Fig 11, ¶ 19, 80-85.)

Claims 15 and 19-20 recite computer program products that substantially parallel the methods implemented by an information handling system of claims 1 and 5-6. Therefore, the analysis discussed above with respect to claims 1 and 5-7 also applies to claims 15 and 19-20, respectively. Accordingly, claims 15 and 19-20 are rejected under substantially the same rationale as set forth above with respect to claims 1 and 5-6, respectively.  More specifically, regarding: A computer program product stored in a computer readable storage 2medium, comprising computer program code that, when executed by an 3information handling system (i.e., Chirca, Fig 11 ¶ 72, 80-85)

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chirca in view of Padgett and Stadler as applied to claims 1, 7 and 15 above, and further in view of Thomas (Pub. No. US 2011/0282815 A1, published Nov. 17, 2011).

Regarding claim 2, which depends from claim 1 and recites:
wherein the analyzing further comprises training an 2association rules model, the method further comprising:  
Chirca in view of Padgett and Stadler teaches the method of claim 1 from which claim 2 depends including analyzing the set of historical form data corresponding to a 
However, Thomas teaches in the field related to an association rule module that generates association rule data mining models. Thomas, ¶ 1. Thomas teaches that, In one embodiment, the software module for performing association rule based data mining in an electronic data processing system comprises: a model setup block operable to receive client input including information specifying a setup of an association rule data mining models, generate the model setup, generate parameters for the model setup based on the received information, a modeling algorithms block operable to select and initialize an association rule modeling algorithm based on the generated model setup, and a model building block operable to receive training data and build an association rule model using the training data (training an 2association rules model) and the selected association rule modeling algorithm. Thomas, ¶ 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the to implement the navigation learning system for learning the form field sequence that a user uses by analyzing form data comprising information 5indicating a historical order at which a set of fields were completed in the form of Chirca the analyzing a set of historical form data corresponding to a set of completed 4forms of Padgett and the overlay of Stadler, to include training an 2association rules model of Thomas with a reasonable expectation of success, in order to enable providing visual cues associated with certain fields and to enable showing a visual representation of the identified usage characteristics and/or trends and in order to provide a screen help technique which provides the user with 
3identifying, from the set of fields based on the historical order, one or more 4antecedent fields and one or more consequent fields, wherein the one or 5more antecedent fields were completed prior to the one or more 6consequent fields on the set of completed forms; and  
As discussed above with respect to claim 1 from which claim 2 depends, Chirca in view of Padgett teaches the set of completed forms indicating the historical order. Chirca teaches that, navigation learning system learns the field sequence that a given user uses to enter data into a given form. When the user completes entering data in a first field and performs a key-based navigation action (such as by actuating the tab key), a form navigation component identifies the next most likely field (identifying, from the set of fields based on the historical order, one or more 4antecedent fields (first field) and one or more consequent fields (next field), wherein the one or 5more antecedent fields were completed prior to the one or more 6consequent fields on the set of completed forms), into which the user will be entering data, and navigates the cursor to the identified field. Chirca, Figs 1A-1C, 2, ¶ 6, 23-25, 28-30, 42. FIG. 2 also shows a more detailed embodiment of one illustrative field map 128. The field map 128 shown in FIG. 2 is a field map for a given set of conditions. It illustratively includes a field entry 146 for each of the fields (one or more 4antecedent fields) on the current form. The field entry 146 one or more consequent fields) if the user performs key-based navigation in the forward direction. Field entry 146 also includes a next most likely field 150 if the user performs key-based navigation in the reverse direction. It also includes other possible fields 152, that the user may navigate to in the forward direction and other possible fields 154 that the user may navigate to in the reverse direction. It includes a field entry 146, with each of these items, for each field on the form (identifying, from the set of fields based on the historical order, one or more 4antecedent fields and one or more consequent fields, wherein the one or 5more antecedent fields were completed prior to the one or more 6consequent fields on the set of completed forms). Therefore, field map 128 illustratively includes other field entries 156, for the other fields on the form as well. Chirca, Figs 1A-1C, 2, ¶ 29, 28-30, 23-25, 42, 6.
7generating a set of association rules based on the identified one or more 8antecedent fields and the one or more consequent fields; and 
Chirca teaches that, FIG. 2 also shows a more detailed embodiment of one illustrative field map 128. The field map 128 shown in FIG. 2 is a field map for a given set of conditions. It illustratively includes a field entry 146 for each of the fields (one or more 4antecedent fields) on the current form. The field entry 146 includes a next field identifier 148 that identifies the next most likely field that the user will navigate to (one or more consequent fields) if the user performs key-based navigation in the forward direction. Field entry 146 also includes a next most likely field 150 if the user performs key-based navigation in the reverse direction. It also includes other possible fields 152, that the user may navigate to in the forward direction and other possible fields 154 that (generating a set of association rules based on the identified one or more 8antecedent fields and the one or more consequent fields (field map set of association rules based on the identified one or more 8antecedent fields and the one or more consequent fields)). Therefore, field map 128 illustratively includes other field entries 156, for the other fields on the form as well. Chirca, Figs 1A-1C, 2, ¶ 29, 28-30, 23-25, 42, 6. It will be appreciated that each field map 128 maps the fields on a given form under a certain set of conditions. Some of the conditions are discussed in greater detail below. Briefly, however, the conditions may include the particular device that the user is using to access the present form, the previous form that the user navigated from to open the present form, or a variety of other conditions. Therefore, there can be multiple field maps 128 for each form (generating a set of association rules based on the identified one or more 8antecedent fields and the one or more consequent fields (field maps are sets of association rules based on the identified one or more 8antecedent fields and the one or more consequent fields)), depending upon the particular conditions under which the user is accessing the form. This is described in greater detail below. Chirca, Figs 1A-1C, 2, ¶ 30, 28-30, 23-25, 42, 6.
9training the association rules model based on the set of association rules.  
As similarly discussed above, Chirca in view of Padgett, Stadler teaches generating the set of association rules and Chirca in view of Padgett, Stadler and Thomas teaches training the association rules model. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the to implement the  of Chirca the analyzing a set of historical form data corresponding to a set of completed 4forms of Padgett and the overlay of Stadler, to include training an 2association rules model of Thomas with a reasonable expectation of success, in order to enable providing visual cues associated with certain fields and to enable showing a visual representation of the identified usage characteristics and/or trends and in order to provide a screen help technique which provides the user with significantly better assistance in making data entries and to provide improved performance in model building, good integration with the various databases throughout the enterprise, flexible specification and adjustment of the models being built, flexible model arrangement and export capability, and expandability to additional types of datasets. Padgett, ¶ 18-19, 13, 15. Stadler, Col 2:28-32.Thomas, ¶ 5. 

Regarding claim 3, which depends from claim 2 and further recites:
 2creating a scoring function that scores the set of incomplete fields based 3on the set of association rules and a set of completed fields on the current form that the user completes;  
Chirca in view of Padgett, Stradler and Thomas teaches the method of claim 2 from which claim 3 depends, including the set of incomplete fields, set of association creating a scoring function (metric calculation function) that scores (calculated metric scores) the set of incomplete fields based 3on the set of association rules (field map) and a set of completed fields (previous field) on the current form that the user completes). Calculating and updating the metric is indicated by block 286 in FIG. 1A. System 116 then updates the same metrics for navigation to other fields on form 252, from the previous field (e-mail field 258). This is indicated by block 288 in FIG. 1A. System 116 does this for various iterations of user interactions with form 252 to learn the user's most likely navigation sequence for data entry on the fields of the form. This information can be stored in a field map 128 for this form 252. Chirca, Figs 1A-1C, 2, 3A-3B, ¶ 25, 28, 42-43.

Claims 9-10 recite information handling systems that substantially parallel the methods implemented by an information handling system of claims 2-3. Therefore, the analysis discussed above with respect to claims 2-3 also applies to claims 9-10, respectively. Accordingly, claims 9-10 are rejected under substantially the same rationale as set forth above with respect to claims 2-3, respectively.  

Claims 16-17 recite computer program products that substantially parallel the methods implemented by an information handling system of claims 2-3. Therefore, the analysis discussed above with respect to claims 2-3 also applies to claims 16-17, .  

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chirca in view of Padgett, Stadler and Thomas as applied to claims 3, 10 and 17 above, and further in view of Shetty et al. (Pub. No. US 2017/0075873 A1, published Mar. 16, 2017) hereinafter Shetty.

Regarding claim 4, which depends from claim 3 and recites:
generating an input vector based on the set of completed fields on the 3current form;  4determining one or more recommended fields to complete based on the 5input vector;  4
Chirca in view of Padgett, Stadler and Thomas teaches the method of claim 3 from which claim 4 depends, including the set of completed fields on the current form. As similarly discussed above with respect to claims 1-3, Chirca teaches A navigation learning system learns the field sequence that a given user uses to enter data into a given form. When the user completes entering data in a first field and performs a key-based navigation action (such as by actuating the tab key), a form navigation component identifies the next most likely field, into which the user will be entering data (determining one or more recommended fields to complete), and navigates the cursor to the identified field. Chirca, Figs 1A-1C, 2 3A-3B. 4A-4B, ¶ 6. Chirca in view of Padgett, Stadler and Thomas does not specifically disclose generating an input vector and based on the input vector.
However, Shetty teaches in the field related to computer-implemented methods and systems and more particularly relates to improving the efficiency and effectiveness of computing systems used in processing and completing forms.  Shetty, ¶ 1, 2. Shetty teaches that, Once the forms are represented as feature vectors (generating an input vector), the feature vector is input into the learning algorithm, e.g., a linear classifier algorithm (based on the input vector). For a two-class classification problem, the operation of a linear classifier can be visualized as splitting a high-dimensional input space with a hyperplane so that all points on one side of the hyperplane are classified as "yes", while the others are classified as "no". Shetty, ¶ 67.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the to implement the navigation learning system for learning the form field sequence that a user uses by analyzing form data comprising information 5indicating a historical order at which a set of fields were completed in the form, and identifying, from the set of fields based on the historical order, one or more 4antecedent fields and one or more consequent fields, and generating a set of association rules based on the identified one or more 8antecedent fields and the one or more consequent fields of Chirca the analyzing a set of historical form data corresponding to a set of completed 4forms of Padgett and the overlay of Stadler, to include training an 2association rules model of Thomas and the generating of an input vector of Shetty, with a reasonable expectation of success, in order to enable providing visual cues associated with certain fields and to enable showing a visual representation of the identified usage characteristics and/or trends and in order to provide a screen help technique which provides the user with significantly better 
6identifying one or more of the set of association rules indicating at least 7one of the one or more recommended fields as consequent fields; 
As similarly discussed above with respect to claims 1-3, Chirca teaches that, navigation learning system learns the field sequence that a given user uses to enter data into a given form. When the user completes entering data in a first field and performs a key-based navigation action (such as by actuating the tab key), a form navigation component identifies the next most likely field, into which the user will be entering data, and navigates the cursor to the identified field. Chirca, Figs 1A-1C, 2, ¶ 6, 23-25, 28-30, 42. FIG. 2 also shows a more detailed embodiment of one illustrative field map 128. The field map 128 shown in FIG. 2 is a field map for a given set of conditions. It illustratively includes a field entry 146 for each of the fields on the current form. The field entry 146 includes a next field identifier 148 that identifies the next most likely field that the user will navigate to (identifying one or more of the set of association rules indicating at least 7one of the one or more recommended fields as consequent fields (identifying on or more of the set of field map association rules indicating at least one or more recommended fields as next consequent fields), if the user performs key-based navigation in the forward direction. Field entry 146 also includes a next most likely field 
8retrieving one or more of the antecedent fields from the identified one or 9more association rules; 
FIG. 2 shows a more detailed block diagram of navigation learning system 116. In the embodiment shown in FIG. 2, system 116 illustratively includes current form/field identifier component 132 that identifies a current form and field to which the user has navigated. System 116 also includes previous field identifier component 134 that identifies the previous field where the user entered data and from which the user navigated (retrieving one or more of the antecedent fields (previous field) from the identified one or 9more association rules (field map)). Navigation direction identifier component 136 identifies the direction of navigation (such as forward or reverse) through the fields. System 116 also illustratively includes processor 138 and relevant information identifier 140. Identifier 140 identifies relevant information that can be used to determine the context in which the user is using a given field in a given form. System 116 also includes metric calculation component 142 that calculates a metric corresponding to fields on the present form, to indicate how likely it is that the user will navigate to a specific field from another field on the current form. System 116 can of course include other items 144 as well. Chirca, Figs 1A-1C, 2, ¶ 28, 28-30, 23-25, 42, 6.
selecting a subset of the set of incomplete fields that match the one or 11more antecedent fields; and  
As similarly discussed above with respect to claims 1-3, Chirca teaches that, navigation learning system learns the field sequence that a given user uses to enter data into a given form. When the user completes entering data in a first field and performs a key-based navigation action (such as by actuating the tab key), a form navigation component identifies the next most likely field, into which the user will be entering data, and navigates the cursor to the identified field. Chirca, Figs 1A-1C, 2, ¶ 6, 23-25, 28-30, 42. FIG. 2 also shows a more detailed embodiment of one illustrative field map 128. The field map 128 shown in FIG. 2 is a field map for a given set of conditions. It illustratively includes a field entry 146 for each of the fields on the current form. The field entry 146 includes a next field identifier 148 that identifies the next most likely field that the user will navigate to (selecting a subset of the set of incomplete fields (next most likely field) that match the one or 11more antecedent fields (field entry 146)), if the user performs key-based navigation in the forward direction. Field entry 146 also includes a next most likely field 150 if the user performs key-based navigation in the reverse direction. It also includes other possible fields 152, that the user may navigate to in the forward direction and other possible fields 154 that the user may navigate to in the reverse direction. It includes a field entry 146, with each of these items, for each field on the form. Therefore, field map 128 illustratively includes other field entries 156, for the other fields on the form as well. Chirca, Figs 1A-1C, 2, ¶ 29, 28-30, 23-25, 42, 6.
12recommending the subset of incomplete fields to complete next on the 13user interface. 
recommending the subset of incomplete fields to complete next on the 13user interface.). Chirca, Figs 1A-1C, 2, ¶ 6, 27-30, 48-51, 23-25, 42. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the to implement the navigation learning system for learning the form field sequence that a user uses by analyzing form data comprising information 5indicating a historical order at which a set of fields were completed in the form, and identifying, from the set of fields based on the historical order, one or more 4antecedent fields and one or more consequent fields, and generating a set of association rules based on the identified one or more 8antecedent fields and the one or more consequent fields of Chirca the analyzing a set of historical form data corresponding to a set of completed 4forms of Padgett and the overlay of Stadler, to include training an 2association rules model of Thomas and the generating of an input vector of Shetty, with a reasonable expectation of success, in order to enable providing visual cues associated with certain fields and to enable showing a visual representation of the identified usage characteristics and/or trends and in order to provide a screen help technique which provides the user with significantly better assistance in making data entries and to provide improved performance in model building, good integration with the various databases throughout the enterprise, flexible 

Claim 11 recites an information handling system that substantially parallels the method implemented by an information handling system of claim 4. Therefore, the analysis discussed above with respect to claim 4 also applies to claim 11. Accordingly, claim 11 is rejected under substantially the same rationale as set forth above with respect to claim 4.  

Claim 18 recites a computer program product that substantially parallels the method implemented by an information handling system of claim 4. Therefore, the analysis discussed above with respect to claim 4 also applies to claim 18. Accordingly, claim 18 is rejected under substantially the same rationale as set forth above with respect to claim 4.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (Pub. No. US 2011/0214067 A1, published Sep. 1, 20011); Complete guide to Association Rules, retrieved from https://towardsdatascience.com/association-rules-2-aa9a77241654, by Anisa Garg, 8 pages September 3, 2018.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/Examiner, Art Unit 2144